Title: From George Washington to Jean-Baptiste Ternant, 21 March 1778
From: Washington, George
To: Ternant, Jean-Baptiste, chevalier de



[Valley Forge, 21 March 1778]

Knowing it to be the intention of Congress to employ no more foreigners except such as come under special engagements or whose recommendations & former Services speak so powerfully as scarce to leave a choice I coud not undertake to give Mr T—— any assurance of a permanent appointment much less the promise of Rank without authority of Congress. Nor could I stand justified upon any principle for employing a stranger without recommendation on any other acct than his profound knowledge in the business intended for him to execute. how far this is the case with Mr T—— he alone can tell—if upon tryal he shd be found deficient, the folly of the undertaking would be charged equally to us both—he for undertaking what he should be found unequal to, & me for imploying a Gentn of whose capacity I had no proofs. Mr T—— informed me that he had never been in any other Service than in the Engineering departmt—If so I think he must be much at a loss in practice let his theoretical knowledge be What it will—and if this should be the case would lay us both open to censure & give disgust as it is not a very desirable thing to set aside our own Officers unless there are obvious reasons to justify the measure.
Thus much condor commands me to say—& under its influence Mr T—— should act the duties of the Office of Sub-Inspector he (if fit for the place) ought to know—the pay will be abt 60 Dollars.
